DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 11/29/2021. As directed by the amendment: claims 1 has been amended and claims 6-7 have been cancelled.  Thus, claims 1-5 and 8-17 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. The applicant argues that that the combination of Kelly and Iancea is inadequate to teach: a multilumen implant in which the proximal section is folded over the distal section and the stent, with the proximal fold at least as long as the stent. The applicant further states that the approach of the device in Kelly is different from that of the current invention. Secondly, the applicant argues that Iancea does not disclose “the proximal section of the tubular element is at least partially folded over upon the distal section” because the “distal section” of Iancea is not branching and that the element annotated is not the tubular element as defined by the current invention. The examiner respectfully disagrees. The approach Kelly takes does not preclude the structures from being disclosed. Secondly, Iancea is not relied upon to disclose branching, Kelly is, and the branches of Kelly are being modified by the folding of Iancea. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the device is not a stent graft) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant additionally argues that Iancea does not disclose the inventive folding that the proximal section is folded over a distal section (or sections). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the proximal section is folded over distal sections) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, as seen in annotated Fig. 6 (inserted below for applicant’s convenience) a proximal section of tubular element does fold over a distal section, as delineated by the curved arrows on Fig. 6. The examiner has noted that there exists a proximal section, which is proximal to a more distal section, hence it is a proximal section. And as it can be seen in the two drawings associated with Fig. 6, the proximal section folds down over the distal section. The applicant further argues that 380 is part of separate device, however, as shown, the device and the tubular element is 380. Further in the context of the rejection, 380 is the device. 

    PNG
    media_image1.png
    491
    729
    media_image1.png
    Greyscale

The applicant next argues that Bolduc does not disclose the branches are at least partially arranged inside the stent. The applicant first argues that the branches of Bolduc do no equate the branches of the current invention in such the branches of the current invention form a distal part of the main device while the Bolduc’s branches are insert. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the branches are part of the main body) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further argues that the current invention is comparable to different elements of Bolduc that were not included in the rejection presented in the most recent Non-Final Office action, and then makes arguments against these structures rather than the elements included by the examiner in the most recent Non-Final Office action. Bolduc does teach that the branches together are at least partially arranged inside the stent, as “together” they are both within the same stent as the branches are in proximity of one another and are both within the stent, (as according to the Collins online dictionary, “together” means that things that are in the same place and very near to each other, which is disclosed by Bolduc). Furthermore, the stents are considered to be one stent as Bolduc modifies Iancea and Kelly, as the referencing of stents 130+134 is to show a similarity of the stent encompassing the length of the tubular element. The modification here is to show that the branches are inside a stent, which earlier is shown to be a singular stent. Hence, the applicant’s arguments are not considered to be persuasive. 
The applicant applies similar arguments against the rejection of claims 10, 12, 13, 16, and 17 as being dependent on claim 1. For the same reasons above, the examiner does not find the applicant’s arguments to be persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
For the reasons stated above, the applicant’s arguments are deemed not persuasive and as such the rejection of the claims will be maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 8 – 9, 11, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20160324626 A1), herein referenced to as “Kelly” in view of Iancea et al (US 20030176911 A1), herein referenced to as “Iancea” and Bolduc (US 20110276062 A1), herein referenced to as “Bolduc”.
In regards to claim 1, Kelly discloses: multilumen implant (see Fig. 12A – B, [0190]) for the application in human and animal vascular systems/bodies, comprising a substantially tubular element  (see Fig. 12A – B, [0190]) that divides into a proximal 1207 (see Fig. 12A – B, [0190]) and a distal section 1215, 1220 (see Fig. 12A – B, [0190]), and at least one stent stent (see Fig. 12A – B, [0191]) for the fixation of the proximal section in a target vessel wherein the tubular element (see Fig. 12A – B, [0190]) is designed to branch 1210 (see Fig. 12A – B, [0190])  in the distal section 1215, 1220 into at least two branches 1235,1240, and 1220 (see Fig. 12A – B, [0190]) with respective lumens the lumens of 1235, 1240, and 1220 (see Figs. 12A – B, [0190]). Kelly does not explicitly disclose:  and that the proximal section of the tubular element is at least partially folded over upon the distal section and the stent is at least partially arranged inside a folding, characterized in that the length of the proximal section of the tubular element corresponds to at least the length of the stent and wherein the branches are at least partially arranged inside the stent. 
However, Iancea teaches in an analogous field of invention, a tubular element 380 (see Fig. 5), with a proximal section 81 (see Fig. 5), a proximal stent arranged on the outside 184 (see Fig. 5), and a distal section (see annotated Fig. 5 below). Iancea further teaches: characterized in that the proximal section 81 of the tubular element is at least partially folded over upon the distal section (see annotated Fig. 5 below) and the stent 184 is at least partially arranged inside a folding (see Fig. 5) characterized in that the length of the proximal section 81 of the tubular element 380 corresponds to at least the length of the stent 184 (see annotated Fig. 5 below, the length of the proximal section is longer than that of the stent, thus the length of the proximal section is at least the length of the stent). 

    PNG
    media_image1.png
    491
    729
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Iancea and have a multilumen implant in which there is fold of the proximal tubular section over the stent over the distal section and that the proximal section is at least as long as the stent. Motivation for such can be found in Iancea as this additional folding can prevent blood leakage due to the formation of a second layer. 
The combination of Kelly and Iancea does not explicitly teach: wherein the branches are at least partially arranged inside the stent. 
However, Bolduc in a similar field teaches a multilumen implant (see Figs. 6 – 7B), a substantially tubular element 100 (see Figs. 6 – 7B), a proximal tubular section 120 (see Figs. 6 – 7B), stent 130+134 (see Figs. 6 – 7B), and branches 140 (see Figs. 6 – 7B). Bolduc further teaches: wherein the branches 140 (see Fig. 6) together (together they are both within the same stent as the branches are in proximity of one another and are both within the stent, (as according to the Collins online dictionary, “together” means that things that are in the same place and very near to each other, which is what is shown by Bolduc)) are at least partially arranged inside the stent 130+134 (see Fig. 6-7B, the stent portion 164 is around and outside the branches 140). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kelly and Iancea to incorporate the teachings of Bolduc and have a multilumen implant wherein the branches are at least partially arranged inside a portion of the stent. Motivation for such can be found in Bolduc as by placing a stent outside of the tubular member this provides a retentive feature that adheres the implant to the vessel walls (see [0157]). 
In regards to claim 2, the combination of Kelly, Iancea and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly further discloses: characterized in that the tubular element (see Fig. 12A – B, [0190]) branches 1210 in the distal section 1215, 1220 into a main lumen 1220 and a plurality of secondary lumens 1235 and 1240.
In regards to claim 3, the combination of Kelly, Iancea and Bolduc teaches: Multilumen implant according to claim 2, see 103 rejection above. Kelly further discloses: characterized in that the secondary lumens 1235 and 1240 have a smaller caliber than the main lumen 1220 (see [0190], the secondary lumens, have diameters of about 8 – 12 mm, [0190], the main lumen has a diameter of about 12 mm to 18 mm).
In regards to claim 4, the combination of Kelly, Iancea and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly modified by Iancea teaches: characterized in that the stent 84 (see Fig. 1, [0055], Iancea) is inside of the proximal section 81 (Iancea) of the tubular element 80 (Iancea the stent is on the inside of the folding of the proximal section 81).
In regards to claim 5, the combination of Kelly, Iancea and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly further discloses: characterized in that the stent stent (see Fig. 12A – B) of the tubular element  (see Fig. 12A – B, [0190]), wherein the proximal section 1207 of the tubular element has a first part (see annotated Fig. 12B below) that is being outwardly guided distally at least partially around (Merriam-Webster online dictionary defines around as “near”) the proximal part of the stent stent (see Figs. 12A – B, as can be seen the proximal part of the stent binds near the distal part of the proximal section and this results in an outwardly guided proximal section). Kelly as modified by Iancea further teaches: the stent 84 (see Fig. 1, [0055], Iancea) is contacting the surface of the proximal section that was outside prior to folding of the tubular element 81 (Iancea the stent contacts the outside surface of the proximal section within the folding of the proximal section). 

    PNG
    media_image2.png
    839
    743
    media_image2.png
    Greyscale

In regards to claim 8, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Iancea further teaches: characterized in that the proximal section 81 of the tubular element 380 is at least partially folded over upon the distal section (see annotated Fig. 5 below claim 1) and the stent 184 is at least partially arranged inside the folding 91 (see Fig. 5, [0061]), characterized in that the proximal section 81 of the tubular element 380 is longer than the stent 184 (as seen in annotated Fig. 5 below claim 1, the length of the proximal section is longer than that of the stent) and in that the portion 91 of the proximal section 81 projecting distally beyond the stent 184 is folded inwardly over the stent 184.
In regards to claim 9, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly (fig. 12A-B) does not explicitly disclose: the lumens of the distal section of the tubular element taper in distal direction. A variant embodiment of Kelly further teaches: the lumens of the distal section 725 (see Fig. 7B) of the tubular element taper in a distal direction 745 (see Fig. 7B, the lumen tapers from the proximal end 726 distally, [0171] and [0173]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kelly, Iancea, and Bolduc to incorporate the teachings of the a variant embodiment of Kelly and have a multilumen implant with lumens that taper in a distal direction. Motivation for such can be found in Kelly as a tapering structure will allow for the implant to better fit into tighter native vasculature. 
In regards to claim 11, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly does not explicitly disclose: characterized in that the tubular element is secured to the stent by means of clamping, bonding/gluing, sewing or welding. A variant embodiment of Iancea further teaches: characterized in that the tubular element 80 is secured to the stent 184 by means of clamping, bonding/gluing, sewing or welding, specifically teaching sewing (see [0078]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kelly, Iancea, and Bolduc to incorporate the teachings of a variant embodiment of Iancea and have a multilumen implant with a stent that is sewed to the tubular element. Motivation for such can be found in Iancea as a sewing the stent to the tubular element will prevent the two from separating. 
In regards to claim 14, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly does not explicitly disclose: characterized in that the stent is a self-expanding stent. Iancea further teaches: characterized in that the stent 84 is a self-expanding stent (see [0060]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Iancea and have a multilumen implant with a self-expanding stent. Motivation for such can be found in Iancea as a self-expanding stent will be able to keep a constant outwards force against the nearby tissue to allow for the stent to remain in the body for longer periods of time. 
In regards to claim 15, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. Kelly does not explicitly disclose: characterized in that the stent is a balloon-expanding stent. Iancea further teaches: characterized in that the stent 84 is a balloon-expanding stent (see [0060]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Iancea and have a multilumen implant with a balloon-expanding stent. Motivation for such can be found in Iancea as a balloon expanded stent will allow the provider to have greater control on where the stent is deployed within the body. 
Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Iancea and Bolduc as applied to claim 1 above, and further in view of Chobotov et al (US 20090099649 A1), herein referenced to as “Chobotov”.
In regards to claim 10, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. The combination of Kelly, Iancea, and Bolduc does not explicitly teach: characterized in that the branches have distally annular reinforcements.  
However, Chobotov teaches in an analogous field of invention, a multilumen implant with a tubular element 10 (see Fig. 1) proximal portion 12 (see Fig. 1), and distal portion 20, 26 (see Fig. 1). Chobotov further teaches: in that the branches 20, 26 (see Fig. 1) have distally annular reinforcements 58 (see annotated Fig. 1A below and Fig. 4A, [0045], in annotated Fig. 1A reference number 58 has been re-added for applicant’s convenience).  

    PNG
    media_image3.png
    951
    776
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Chobotov and have a multilumen implant with annular reinforcements. Motivation for such can be found in Chobotov as such reinforcements can help seal a patient’s blood vessel (see [0006]). 	
In regards to claim 12, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. The combination of Kelly, Iancea, and Bolduc does not explicitly teach: characterized in that the tubular element consists of ePTFE. 
However, Chobotov teaches: characterized in that the tubular element 10 consists of ePTFE (see [0028]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelly to incorporate the teachings of Chobotov and have a multilumen implant made of ePTFE. Motivation for such can be found in Chobotov as such a material is porous and can allow for the passage of certain substances through the stent graft (see [0028] and [0041]). 
In regards to claim 13, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. The combination of Kelly, Iancea, and Bolduc does not explicitly teach: characterized in that the tubular element made of ePTFE is produced by electrospinning.
However, Chobotov teaches: characterized in that the tubular element 10 made of ePTFE (see [0028]). 
Chobotov teaches that the multilumen implant comprises ePTFE, but is silent as to the method of manufacture.  The claimed phrase “is produced by electrospinning” is being treated as a product by process limitation; that is, that the multilumen implant is made by electrospinning. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Chobotov is silent as to the process used to manufacture the multilumen implant, it appears that the multilumen implant in Chobotov would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of ePTFE (see instant spec at page 10, line 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Iancea, Bolduc, and Chobotov as applied to claim 12 above, and further in view of Paul et al (US 20130138202 A1), herein referenced to as “Paul”.
In regards to claim 13, the combination of Kelly, Iancea, Bolduc and Chobotov teaches: Multilumen implant according to claim 12, see 103 rejection above. The combination of Kelly, Iancea, and Bolduc does not explicitly teach: the tubular element made of ePTFE is produced by electrospinning.
However, Chobotov teaches: characterized in that the tubular element 10 made of ePTFE (see [0028]). 
Chobotov teaches that the multilumen implant comprises ePTFE, but is silent as to the method of manufacture. The claimed phrase “is produced by electrospinning” means that the multilumen implant was made with electrospinning, as explained in the instant application.
Paul, who teaches a stent graft device in an analogous field of invention teaches that electrospinning is known method of manufacturing, see [0064]. 
 Therefore, even if electrospinning results in different structural characteristics of the end product than other manufacturing methods, it still would have been prima facie obvious at the time the invention was made to use ePTFE material in Chobotov as claimed since Paul teaches that electrospinning is recognized as a useful technique for forming stent graft devices. 
Claims 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Iancea and Bolduc as applied to claim 1 above, and further in view of Weadock (US 20030065385 A1), herein referenced to as “Weadock”.
In regards to claim 16, the combination of Kelly, Iancea, and Bolduc teaches: Multilumen implant according to claim 1, see 103 rejection above. The combination of Kelly, Iancea, and Bolduc does not explicitly teach: Kit comprising and a balloon catheter and/or a catheter for its implantation. 
However, Weadock teaches in an analogous field of invention, a multilumen implant 10 (see Fig. 5), with a distal section 50 (see Fig. 5), and a proximal section 20 (see Fig. 5). Weadock further teaches: Kit (see [0050], it is known in the art to organize a multilumen implant in a kit). The combination of Kelly, Iancea, Bolduc, and Weadock do not teach: a balloon catheter and/or a catheter for its implantation. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kelly, Iancea, and Bolduc to incorporate the teachings of Weadock and have a multilumen implant in a kit. Motivation for such can be found in Weadock as it would be desired to have a multilumen implant in a kit along with other implements necessary for its deployment. 
Chobotov teaches: a balloon catheter (see [0034]) and/or catheter 75 (see Fig. 7, [0065]) for its implantation. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kelly, Iancea, Bolduc and Weadock to incorporate the teaching of Chobotov and have a multilumen implant in a kit with a balloon catheter or a catheter to deliver the implant. Motivation for such can be found in Chobotov as the implant would require a catheter or balloon catheter to deploy within a patient’s body. 
In regards to claim 17, the combination of Kelly, Iancea, Bolduc, Weadock, and Chobotov teaches: Kit according to claim 16, see 103 rejection above. Chobotov further teaches: moreover comprising stent grafts 14, 15 (see Figs. 13 – 14, [0033], and [0072]) sufficient in number for the purpose of connecting the distal branches (6, 7) of the implant to respective distal vessels (as seen in Figs. 13 – 14, the stent grafts lead into the distal vessels).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kelly, Iancea, Bolduc and Weadock to incorporate the teaching of Chobotov and have a multilumen implant kit with stent grafts. Motivation for such can be found in Chobotov (see [0006]) as it can desired to expand the multilumen implant into further distal vessels with additional stent grafts to allow for differing diameters of stents to fit smaller distal vessels. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771